                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION

                                            NO. 7:18-CR-200-FL-1


 UNITED STATES OF AMERICA                                 )
                                                          )
        v.                                                )
                                                                      MEMORANDUM OPINION
                                                          )
                                                                           (SEALED)1
 JONG WHAN KIM,                                           )
                                                          )
                            Defendant.                    )



         This matter came before the court July 14, 2021, for hearing on defense counsel’s motion

to withdraw due to a conflict of interest. (DE 147). The court memorializes herein its reasons for

granting the motion.

                                                    BACKGROUND

         The facts underlying defense counsel’s purported conflict of interest are as follows. On

July 8, 2021, the government extended its first plea offer to defendant, which if accepted, would

require defendant to stipulate that: “the proceeds of the offense include unrecovered funds in the

amount of $55,934.54 [‘the subject funds’], which had been placed on deposit in Account

               at Anderson Brother [sic] Bank, and $37,523.61 of which was withdrawn on July 24,

2018, by Silvia Kim.” (Mot. (DE 147) at 5).

         According to defense counsel, they were retained on a $30,000.00 legal fee in July 2018,

around the time Silvia Kim, defendant’s estranged wife, withdrew $37,523.61 from the subject


1
         Where the court’s order relies upon confidential information contained in the sealed materials in this case,
the court SEALS this order. Within 14 days, the parties shall confer and tender by U.S. Mail to the clerk’s office a
proposed redacted order. If said order meets with the court’s approval, it will be lodged on the public docket. If the
court determines proposed redactions of any portion of this order not subject to sealing, further notice will follow.




             Case 7:18-cr-00200-FL Document 184 Filed 08/10/21 Page 1 of 8
funds. Thus, defense counsel contends that the proposed plea agreement requires defendant to

stipulate that he paid his legal fees with proceeds of the instant offenses, subjecting those fees to

forfeiture.

                                         COURT’S DISCUSSION

        “A criminal defendant’s Sixth Amendment right to effective assistance of counsel includes

a right to counsel unhindered by conflicts of interest.” Mickens v. Taylor, 240 F.3d 348, 355 (4th

Cir. 2001) (citation omitted).        As a result, “trial courts have an obligation to inquire into

potential conflicts of interest when they know or reasonably should know of a particular conflict.”

Id. at 358 (citing Wood v. Georgia, 450 U.S. 261, 272-73 (1981)). In discharging this duty, courts

should consider a conflict of interest objection raised by defense counsel to be “particularly

persuasive” because: “(1) defense counsel is in the best position to evaluate his potential conflicts

of interest; (2) defense attorneys are obligated to inform the court of conflicts of interest; and (3)

attorneys are officers of the court whose declarations to the court are ‘virtually made under oath.’”

Id. at 357 (quoting Holloway v. Arkansas, 435 U.S. 475, 485–86 (1978)).

        On the basis of these facts, defense counsel presented conflict of interest under Rule

1.7(a)(2), of the North Carolina Rules of Professional Conduct, which provides in pertinent part:

“a concurrent conflict of interest exists if: . . . the representation of one or more clients may be

materially limited . . . by a personal interest of the lawyer.” See N.C. R. Prof. Conduct 1.7(a)(2).2

In particular, defense counsel’s personal, pecuniary interest in opposing forfeiture of the legal fees

materially limits their ability to advise defendant on whether he should accept the proposed plea

offer. See Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 632 n.10 (1989) (“The

second possible conflict arises in plea bargaining: petitioner posits that a lawyer may advise a



2
        Local Criminal Rule 57.1(j) incorporates by reference the North Carolina Rules of Professional Conduct.



              Case 7:18-cr-00200-FL Document 184 Filed 08/10/21 Page 2 of 8
client to accept an agreement entailing a more harsh prison sentence but no forfeiture—even where

contrary to the client’s interests—in an effort to preserve the lawyer’s fee. Following such a

strategy, however, would surely constitute ineffective assistance of counsel.”).

        However, the government argued that defense counsel’s representation was not materially

limited because: 1) the facts underlying the conflict of interest are not new; 2) defense counsel has

not demonstrated a clear connection between the legal fees and the subject funds; 3) defense

counsel has not demonstrated that they knew, at the time of payment, that the legal fees were paid

with illegal proceeds; 4) the government offered to strike the stipulation from the proposed plea

agreement; and 5) defendant can waive the conflict of interest.

        The court addresses below each ground relied upon by the government.

        A.      Timeliness

        First, the government argued that the motion to withdraw was untimely because defense

counsel has been aware of the facts underlying the conflict of interest—namely, that the

government seeks forfeiture of the subject funds—since the inception of the case. In support, the

government indicates that the original indictment included a forfeiture notice, identifying the

subject funds. Moreover, at defendant’s January 17, 2019, detention hearing, which defense

counsel attended, defendant’s daughter testified that Silvia Kim withdrew $37,000.00 from the

subject funds to retain defense counsel. (See Mot. (DE 151) at 3-4) (quoting detention hearing

transcript).

        The present record suggests that defense counsel has known the legal fees may be subject

to forfeiture since at least January 17, 2019. Importantly, however, the conflict of interest did not

materialize fully until the government extended its first plea offer on July 8, 2021. See generally,

United States v. Urutyan, 564 F.3d 679, 686 (4th Cir. 2009) (“The likelihood and dimensions of




             Case 7:18-cr-00200-FL Document 184 Filed 08/10/21 Page 3 of 8
nascent conflicts of interest are notoriously hard to predict.” (citation omitted)).

Prior to that point, it was in defendant’s interest, and defense counsel’s interest, to oppose forfeiture

of the subject funds. On July 8, 2021, however, defendant’s interests became adverse to defense

counsel’s interest, because it became advantageous for defendant to agree to forfeiture of the legal

fees. Since defense counsel moved to withdraw almost immediately after the July 8, 2021, plea

offer was extended, the court found the motion to be timely.

        B.      Clear Connection

        Next, the government argued that defense counsel failed to demonstrate a “clear

connection” between the subject funds and the legal fees, and absent a clear connection, there is

no conflict.    According to the government, the subject funds may have been used to pay

defendant’s $30,000.00 bond in connection with his state court charges, instead of the legal fees.

        The government does not cite any authority for the proposition that a “clear connection” is

required. In any event, defendant’s daughter testified under oath that Silvia Kim withdrew

$37,000.00 from the subject funds to retain counsel for defendant. (Transcript (DE 92) 19:10-19).

As such, the court found unpersuasive the government’s argument premised upon lack of

connection between the legal fees and the subject funds.

        C.      Awareness of Illicit Proceeds

        The government also contended that there is no conflict unless defense counsel was aware,

at time of payment, that the legal fees were paid with illegal proceeds. The government’s argument

rests upon 21 U.S.C. § 853(n)(6)(B), which allows a court to exempt from forfeiture certain

property, if at hearing, the court determines that a petitioner has established by a preponderance of

the evidence that he or she is a “bona fide purchaser for value of the right, title or interest in the

property and was at the time of purchase reasonably without cause to believe that the property was




             Case 7:18-cr-00200-FL Document 184 Filed 08/10/21 Page 4 of 8
subject to forfeiture.” 21 U.S.C. § 853(6)(B). The possibility that counsel may qualify as bona

fide purchasers for value at a post-conviction forfeiture hearing does not eliminate the present

conflict of interest, because it is currently unknown if defense counsel will meet their burden in

establishing their status as bona fide purchasers for value.

       The government argues that defense counsel will qualify as bona fide purchasers for value

because they received the legal fees four months before the original indictment was filed.

However, as a court in this circuit concluded:

       Nor is it persuasive to argue, as the Law Firm does, that Caplin & Drysdale stands
       for the proposition that attorneys acquire cause to believe that fees may be subject
       to forfeiture only through notice in an indictment . . . This argument is flatly wrong;
       it is neither supported nor invited by Caplin & Drysdale or § 853. To the contrary,
       fees received prior to indictment are subject to forfeiture where the other
       requirements of § 853 are met. At most, in circumstances other than those at bar,
       the absence of notice in an indictment may be one factor among many for courts to
       consider and weigh in determining whether an attorney was reasonable in believing
       that the fees were derived from legitimate sources and hence not subject to
       forfeiture.

In re Moffitt, Zwerling & Kemler, P.C., 846 F. Supp. 463, 471-72 (E.D. Va. 1994) (citing Caplin

& Drysdale, Chartered v. United States, 491 U.S. 617 (1989)).

       Thus, the timing of defense counsel’s receipt of legal fees is a factor bearing on whether

counsel qualify as bona fide purchasers for value, but it does not guarantee that their legal fees will

be exempted from forfeiture. To eliminate this uncertainty, the government offered it would accept

and join in agreement that defense counsel did not know, at the time of payment, that the legal fees

were paid with proceeds of the instant offenses. While such a stipulation would allow defense

counsel to avoid forfeiture of their legal fees, it could actually increase the amount of any financial

judgment entered against defendant in this case, because it would permit the government to seek

forfeiture of defendant’s assets up to the value of the legal fees, as “substitute property.” See

21




          Case 7:18-cr-00200-FL Document 184 Filed 08/10/21 Page 5 of 8
U.S.C. § 853(p). Accordingly, the court found this proposed stipulation would not eliminate the

conflict of interest.

        D.      Offer to Strike the Provision

        The government also offered to strike the stipulation from the proposed plea agreement, in

order to alleviate any concern over the purported conflict. According to the government, an

agreement not to forfeit the attorneys’ fees does not create a conflict of interest, under United

States v. Atkin, 80 F. Supp. 2d 779, 783 (N.D. Ohio 2000). In Atkin, the court considered a pro

se prisoner’s argument, raised in a 28 U.S.C. § 2255 motion, that “his trial attorneys had a conflict

of interest because the United States chose not to seek forfeiture of the funds Atkin used to pay

their fees.” Id. The court concluded: “[o]nce again, Atkin neither cites any authority nor offers

any persuasive argument for the proposition that a conflict of interest is created when the United

States allows a criminal defendant to pay his attorneys.” Id.

        Rather than the retrospective inquiry facing the court in Atkin, here the court is asked to

consider whether striking the stipulation from the proposed plea agreement eliminates the conflict

of interest, in the context of the parties’ present plea negotiations; therefore, Atkins is not

persuasive.    See Urutyan, 564 F.3d at 687 (“Unlike here, . . . the issue was a post-conviction

question of whether the defendants were deprived of effective assistance of counsel, a question

that turned on whether there had been an actual conflict that affected counsel’s performance—as

opposed to a merely theoretical division of loyalties. Here, however, the issue is whether, in the

context of a pre-trial inquiry, a third-party fee arrangement poses a serious potential for conflict.”

(emphasis in original) (internal citations omitted)).

        In this context, striking the stipulation does not eliminate the conflict of interest. Rather,

it weakens defendant’s bargaining power because it requires the government to relinquish one of




             Case 7:18-cr-00200-FL Document 184 Filed 08/10/21 Page 6 of 8
its desired objectives. Defendant could be better positioned to request other outcomes, such as

lower sentencing exposure, if the stipulation remained intact. Likewise, any request by defense

counsel to strike the stipulation from the proposed plea agreement could be perceived as defense

counsel advocating on behalf of themselves, rather than their client. Therefore, the court found

that striking the stipulation does not eradicate the conflict of interest.

        E.      Waiver

        Finally, the government argued that, assuming a conflict of interest exists, defendant can

waive that conflict. As relevant here, the North Carolina Rules of Professional Conduct, provide:

        (b) Notwithstanding the existence of a concurrent conflict of interest . . . a lawyer
        may represent a client if:

                (1) the lawyer reasonably believes that the lawyer will be able to provide
                competent and diligent representation to each affected client;
                (2) the representation is not prohibited by law;
                (3) the representation does not involve the assertion of a claim by one client
                against another client represented by the lawyer in the same litigation or
                other proceeding before a tribunal; and
                (4) each affected client gives informed consent, confirmed in writing.

N.C. R. Prof. Conduct 1.7(b).

        At hearing, the court inquired whether defendant would consent to the representation,

notwithstanding the conflict of interest. Defense counsel expressed serious doubt as to whether

defendant could waive the conflict, and the court found this doubt to be reasonable under the

circumstances. Cf. Urutyan, 564 F.3d at 687 (“[T]his fee arrangement may also discourage

[defendant] from considering a plea because more than likely a coconspirator has paid his legal

fees. Further, the district court considered that the Government may choose to establish the fraud

conspiracy by showing the payment of $85,000 in cash to [the attorney], which would result in

[the attorney] becoming a potential witness against his client. Any of these scenarios would pose

an unwaivable conflict of interest, and it was therefore well within the district court’s substantial




             Case 7:18-cr-00200-FL Document 184 Filed 08/10/21 Page 7 of 8
latitude to conclude that [the attorney’s] representation posed a serious potential for conflict of

interest.” (citations omitted)).

                                         CONCLUSION

For all these reasons, the court allowed defense counsel’s motion to withdraw.

        Date: July 19, 2021.


                                                     __________________________________
                                                     LOUISE W. FLANAGAN
                                                     United States District Judge




           Case 7:18-cr-00200-FL Document 184 Filed 08/10/21 Page 8 of 8
